PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/906,492
Filing Date: 27 Feb 2018
Appellant(s): Geller et al.



__________________
Brian P. Gordaychik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17, 18, 21, 24, 25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 5,513,665) in view of Kennedy (US 2008/0105274).
Chan disclose a hair roller apparatus comprising a handle (21) with a plurality of tapered extension rods (25, 27); and at least one curler head (26) for receiving the plurality of tapered extension rods (25, 27), wherein the plurality of tapered extension rods extend beyond a plurality of channels (32, 31; Figure 10; col. 5, lines 40-47) of the at least one curler head when the at least one curler head is in a locked position (see Figures 7-10). The plurality of tapered extension rods are configured to absorb more torque than a locking mechanism of the curler apparatus (the locking mechanism is . 

Claims 1, 2, 4, 6, 7, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (US 5,884,635) in view of Kennedy (US 2008/0105274).
O’Brien et al. a hair curler apparatus comprising a handle (80) comprising a button (20) and a plurality of metal extension rods (30, 40); and at least one curler head including a plurality of curler head channels (50, 60) for receiving the plurality of metal extension rods (30, 40), wherein the plurality of metal extension rods extend through the plurality of curler head channels when the button is in a locked position (see Figures 2 and 3). The button (20) is located on a side of the handle (81) allowing for a thumb of a user of the hair brush to engage and release the at least one curler head into and from the locked position wherein the plurality of metal extension rods (30,40) extend into the plurality of curler head channels when the at least one curler head is not in a locked position (see Figures 1-4) . The at least one curler head and the curler handle are configured to mate in a plurality of orientations (i.e. two, 180 degrees apart); wherein the handle, the at least one curler head, the plurality of curler head channels and the plurality of metal extension rods have a same longitudinal axis (see Figure 1). The plurality of metal extension rods are configured to absorb more torque than a locking mechanism (the clamp portion 23 is depressed) of the curler apparatus (see Figure 3). The at least one curler head comprises a base portion (73) affixed to the at least one curler head (70), wherein the base portion (73) includes the plurality of curler head channels (50, 60) (see Figure 1). The button does not displace the plurality of metal extension rods (see Figure 1). O’Brien et al. does not disclose the curler having bristles to be a combination brush head.  Kennedy teaches a curler (10) with bristles (see Figure 1) to allow the user to brush and curl the hair (paragraph 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date to .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. in view of Kennedy as applied to claims 1, 2, 4, 6, 7, and 27 above, and further in view of Chan (US 5,513,665).
The combination of O’Brien et al. and Kennedy disclose the claimed invention except for the plurality of metal extension rods being tapered.  Chen teaches a hair device having a tapered extension rod (see Figures 1-11), insertion rods are known to be tapered to allow easier insertion in to the corresponding channel.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the extension rods of the combination of O’Brien and Kennedy be made with tapered ends as taught by Chan to allow the for ease of insertion into the channels.

Claims 14, 15, 17, 18, 20, 21, 24, 25, 28, 29, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. in view of Kennedy (US 2008/0105274) and Chan (US 5,513,665).
O’Brien et al disclose the invention as described above, however, O’Brien et al. does not disclose the curler being a brush, the plurality of rods being tapered and extending beyond the plurality of channels. Kennedy teaches a curler (10) with bristles (see Figure 1) to allow the user to brush and curl the hair (paragraph 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the curler of O’Brien et al. be a combination brush curler as taught by Kennedy to .

Claims 14, 17, 18, 21, 24, 25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 5,513,665) in view of Kennedy (US 2008/0105274).
Chan disclose a hair roller apparatus comprising a handle (21) with a plurality of tapered extension rods (25, 27); and at least one curler head (26) for receiving the plurality of tapered extension rods (25, 27), wherein the plurality of tapered extension rods extend beyond a plurality of channels (32, 31; Figure 10; col. 5, lines 40-47) of the at least one curler head when the at least one curler head is in a locked position (see Figures 7-10). The plurality of tapered extension rods are configured to absorb more torque than a locking mechanism of the curler apparatus (the locking mechanism is interpreted as the tip of the pin 27). The at least one curler head (26) is formed by attachment of a base portion (30) comprising the plurality of channels (31, 32) to an existing curler head (see Figure 7). The plurality of channels are configured for . 

Claims 1, 2, 4, 6, 7, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (US 5,884,635) in view of Kennedy (US 2008/0105274).
O’Brien et al. a hair curler apparatus comprising a handle (80) comprising a button (20) and a plurality of metal extension rods (30, 40); and at least one curler head including a plurality of curler head channels (50, 60) for receiving the plurality of metal extension rods (30, 40), wherein the plurality of metal extension rods extend through the .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. in view of Kennedy as applied to claims 1, 2, 4, 6, 7, and 27 above, and further in view of Chan (US 5,513,665).
The combination of O’Brien et al. and Kennedy disclose the claimed invention except for the plurality of metal extension rods being tapered.  Chen teaches a hair device having a tapered extension rod (see Figures 1-11), insertion rods are known to be tapered to allow easier insertion in to the corresponding channel.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the extension rods of the combination of O’Brien and Kennedy be made with tapered ends as taught by Chan to allow the for ease of insertion into the channels.

Claims 14, 15, 17, 18, 20, 21, 24, 25, 28, 29, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. in view of Kennedy (US 2008/0105274) and Chan (US 5,513,665).
O’Brien et al disclose the invention as described above, however, O’Brien et al. does not disclose the curler being a brush, the plurality of rods being tapered and extending beyond the plurality of channels. Kennedy teaches a curler (10) with bristles (see Figure 1) to allow the user to brush and curl the hair (paragraph 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the curler of O’Brien et al. be a combination brush curler as taught by Kennedy to allow the user to brush and curler the user’s hair during application. Chen teaches a hair device having a tapered extension rod (see Figures 1-11), insertion rods are known to be tapered to allow easier insertion in to the corresponding channel.  Chen further .

 (2) Response to Argument
In response to Appellant’s argument that the Office Action fails to objectively consider the level of ordinary skill in the art; specifically on page 8 Appellant states “In the hair brush art field, persons of ordinary skill in the art are typically those individuals who spend time styling hair for a living. The appellant therefore submits that a person of ordinary skill in the art is a hypothetical person with a junior college degree and at least two year of experience in the field of styling hair.”  
This argument is not persuasive, MPEP 2141.03 sets forth criteria for one having ordinary skill in the art. The MPEP states the "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (The Board disagreed with the examiner’s definition of one of ordinary skill in the art (a doctorate level engineer or scientist working at least 40 hours per week in finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering.).” Therefore the examiner disagrees that one having ordinary skill in the art must be a in an individual with a junior college degree and two years’ experience in the field of styling hair. One having ordinary skill in the art of hairbrushes can be any individual with hair or any individual without hair but uses a hairbrush daily such as in the task of brushing a child’s hair or a caretaker that brushes other individual’s hair.
In response to appellant’s argument that the Office Action fails to consider what Chan suggests to a person of ordinary skill in the art, specifically Figs. 7-10 of Chan are directed to an embodiment of a curling iron having a roller type sleeve, while Fig. 5 is directed to a curling iron having a brush type sleeve. A person of ordinary skill in the art reading Chan would look to the brush sleeve embodiment of Fig. 5 and not to the roller sleeve embodiment of Figs. 7-10 for design considerations of a “hair brush” as is recited by pending claim 14. 
This argument is not persuasive, Chan discloses multiple embodiments using different types of connections. Chan discloses col. 3, lines 13-27; “Also preferably means are provided whereby the shaft member may be located in the roller in a number of different relative rotational orientations in order that the shaft member does not have to be inserted into the roller in one specific position. For example this may be achieved by providing a plurality of apertures disposed in a circular array about the central axis of the cylindrical roller whereby the projecting means, for example 
In response to Appellant’s argument that the Office Action fails to establish why Chan would be improved with the addition of Kennedy; specifically the allegation of Kennedy being a “combination brush curler is inaccurate because Kennedy fails to disclose the term “curler” and that Kennedy is directed to a hairbrush/ roller combination with a removable roller and not a curler.”
This argument is not persuasive, one having ordinary skill in the hair care art would recognize the term “roller” and “curler” are synonyms.  Kennedy paragraph 12 states, “styling the hair of an individual using the hairbrush by rolling hair around said roller; and detaching the detachable roller from the handle while the hair is still rolled on the roller.” Chan discloses col. 5, lines 20-25 in reference to Figure 7, “the hair when shaft member 25 is inserted in a roller 26 around which tile hair is curled.” Both detachable members of Chan and Kennedy are referred to as hair rollers, because hair is rolled around the member resulting in hair forming a curl. Further Appellant argues that the Office Action does not provide sufficient rational as to why the combination of the curling iron of Chan and the hair brush of Kennedy would result in a more desirable 
In response to Appellant’s argument that the preamble is limiting; specifically Claim 14 recites “a hair brush apparatus” and is therefore limiting as such. Claim 14 is rejected under Chan in view of Kennedy as well as O’Brien et al. in view of Kennedy and Chan both rejections in the Office Action clearly set forth that the term “hair brush” has been considered. 
In response to Appellant’s argument that the rejection of claim 17 over Chan and Kennedy is in error; specifically Chan and Kennedy do not disclose that a “plurality of tapered extension rods are of a same shape”.
This argument is not persuasive, Chan discloses that both tapered extension rods (27 and 25) are cylindrical; shown in Figure 9. Appellant further argues that the shaft member 25 and dowel pin 27 are not of a same shape because the dowel pin 27 has an enlarged head and the shaft member 25 does not. However, claim 17 states, “are of a same shape” the claim does not state that the plurality of tapered extension rods have the exact same shape and size, or are of the exact same dimensions and shape, but merely states “of a same shape”. Therefore, the Examiner takes the broadest reasonable interpretation of shape and maintains that extension rods 25 and 
In response to Appellant’s argument that no person of ordinary skill in the art would combine O’Brien with Kennedy; specifically the two references have starkly different functions, mechanism and purposes. Since O’Brien is direction to a heatable curling iron, while Kennedy is direction to a hair brush. 
This argument is not persuasive, O’Brien is drawn to a hair curler with the same function as Kennedy. O’Brien col. 6 lines 30-35 states, “Curler 70 is then rolled toward head 92 by rotation of handle 80 with one hand 94, so that hair section 90 is securely wrapped around the curler.” This method is also shown in Figures 3 and 4 of O’Brien.  Kennedy also discloses the same function Kennedy; paragraph 12 states, “styling the hair of an individual using the hairbrush by rolling hair around said roller; and detaching the detachable roller from the handle while the hair is still rolled on the roller.” Therefore, Appellant’s argument that Kennedy and O’Brien have starkly different functions is not persuasive since both function to roll hair onto the user’s head to produce a curl.
In response to Appellant’s argument that without the clamp 23 of O’Brien would be rendered the device unsuitable for its intended purpose is not pervasive. The Examiner did not modify O’Brien to remove the clamp 23 as stated by Appellant. The rejection states O’Brien does not disclose the brush, and Kennedy is used to modify that feature. The rejection does not remove the clamp of O’Brien as argued by 
In response to Appellant’s argument that the Office Action cites additional reference without providing sufficient rationale to combine. 
This argument is not persuasive, Examiner used the cited reference in the response to arguments in the Final Office Action dated 4/30/2021 as a response to Applicant’s arguments of 3/16/2021. See Applicant’s Remarks of 3/16/2021 page 11 that argued “The brush head of Kennedy, shown below, would not be suitable for combination with O’Brien for at least the reason that the bristles of Kennedy would interfere with the clamp 23 of O’Brien.”  The Examiner’s response to arguments listed two reference that are well known and readily practiced US 2013/0199561 and US 4,866,249 that have bristles as well as a clamping arm and the Examiner maintained the rejection that the combination would not render the device inoperable.  Therefore, the Examiner did not need to provide sufficient rationale to combine since the references are not used as a 103 combination but solely rebuttal evidence.
In response to Appellant’s argument that Claim 4 is not obvious over O’Brien, Kennedy and Scholough; specifically claim 4 states “the at least one brush head and the handle are configured to mate in a plurality of orientations”. 
This argument is not persuasive, the argument is in error; Claim 4 in the Final Office Action is rejected under O’Brien and Kennedy, Scholough is not used in this combination. However, to respond assuming Applicant is arguing that O’Brien and Kennedy do not disclose the at least one brush head and handle are configured to mate in a plurality of orientations. Examiner still does not find this argument persuasive.  
In response to Appellant’s arguments that Howard teaches away from bristles and the Office Action fails to indicate why one of ordinary skill in the art would combine Howard with O’Brien and Kennedy is not persuasive. 
As the Examiner pointed out above the Howard reference 4,866,249 was not used in the rejection. The Examiner used the cited reference in the response to arguments in the Final Office Action dated 4/30/2021 as rebuttal evidence against applicant’s arguments from 3/16/2021 that the combination of O’Brien and Kennedy would render the device inoperable. Therefore, rational for why one of ordinary skill in the art would modify O’Brien or Kennedy to include the teachings of Howard is not needed. Further in response assuming arguendo that the combination was made the Federal Circuit has held that “the fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another”. see Winner International Royalty Corp. v. Wang, 53 USPQ2d 1580 (Fed. Cir. 2000).

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Rachel Steitz
                                                                                                                                                                                                        
Conferees:
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772 

 /RICHARD G LOUIS/ Primary Examiner, Art Unit 3771                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.